Lawkence, J.
By taking the remittitur from the files of this court, and returning the same to the appellate court, it became necessary, after the denial of the motion in the commission of appeals, to enter another judgment in this court upon the remittitur. We think, therefore, that it cannot fairly be said that there was a" final judgment in this case at the time the motion for an allowance was made; that there was a judgment in the action which precluded the defendant from moving, or which prevented the court from granting an extra allowance,
It follows, therefore, that the order at the special term should be affirmed, with costs.

Order qffirmed.